Exhibit23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements on FormS-8 (File No.333-105828, 333-111944 and 333-123208) pertaining to the Amended and Restated 1997 Equity Incentive Plan, the Amended and Restated 1998 Non-Employee Directors’ Stock Option Plan, the Amended and Restated 2001 Non-Statutory Plan and the 2003 Employee Stock Purchase Plan of Urigen Pharmaceuticals,Inc. (formerly Valentis, Inc.)and in the Registration Statements on FormS-3 (File Nos. 333-38092, 333-54066, 333-104022, 333-112821, 333-117523, 333-126678, and 333-133413) and related prospectuses of Urigen Pharmaceuticals,Inc. (formerly Valentis, Inc.) of our report dated September27, 2006 with respect to the consolidated financial statements of Urigen Pharmaceuticals,Inc. (formerly Valentis, Inc.) included in this Annual Report (Form10-K) for the year ended June30,2007. October2,2007 By: /s/ERNST& YOUNG LLP
